Title: From James Madison to Thomas Fitzsimmons, 11 June 1807
From: Madison, James
To: Fitzsimmons, Thomas



Sir,
Department of State, June 11th: 1807.

I have received and laid before the President your letter of the 6th. instant, representing in behalf of the Chamber of Commerce at Philadelphia, the annoyance of our trade by Spanish armed boats from Algeziras and suggesting an arrangement for its protection.
The licenciousness of those Boats had been previously made known, and has been represented to the Spanish Government by the Charge d’affairs of the United States at Madrid.  But the final result as well with respect to this evil as to the Spanish decree of February is as yet unknown.
In the mean time the President will take into his consideration the object which you have submitted to it, with a disposition to employ the public force under his authority in whatever legal manner will best subserve the diffusive interests of the United States.  I have the Honor &c.

James Madison.

